Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00500-CV

                              IN THE INTEREST OF B.G.R., A Child

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00717
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 4, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellant Miguel Rodriguez appeals from the trial court’s judgment signed May 28, 2013.

The clerk’s record was due August 5, 2013, ten days after the notice of appeal was filed on July

26, 2013. TEX. R. APP. P. 35.1(b). On August 7, 2013, the District Clerk of Bexar County filed a

notification of late record stating the clerk’s record would not be timely filed because appellant

had not paid or made arrangements to pay the clerk’s fee to prepare the record and is not entitled

to appeal without paying the fee. On August 8, 2013, we ordered appellant to provide written

proof to this court on or before August 13, 2013 that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) he is entitled to appeal without paying

the clerk’s fee. We cautioned appellant that if he failed to respond within the time provided, his

appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has
                                                                                  04-13-00500-CV


not responded to our order. We therefore order this appeal dismissed for want of prosecution. See

id.



                                                PER CURIAM




                                              -2-